i          i      i                                                                          i        i       i




                                   MEMORANDUM OPINION

                                            No. 04-08-00407-CR

                                     IN RE Juan Raul ESCAMILLA
                                     Original Mandamus Proceeding1

PER CURIAM

Sitting:          Catherine Stone, Justice
                  Karen Angelini, Justice
                  Steven C. Hilbig, Justice

Delivered and filed: July 16, 2008

PETITION FOR WRIT OF MANDAMUS DISMISSED FOR LACK OF JURISDICTION

           On June 12, 2008, relator filed a petition for writ of mandamus, asking this court to issue a

subpoena directing the district clerk to provide him with certain records from his criminal trial. This

court does not have jurisdiction to issue a writ of mandamus against a district clerk unless such writ

is necessary to enforce our jurisdiction. In re Coronado, 980 S.W.2d 691, 692 (Tex. App.—San

Antonio 1998, orig. proceeding); see TEX. GOV’T CODE ANN. § 22.221(a), (b) (Vernon 2004).

Relator does not allege or show a writ is necessary to enforce our jurisdiction. Accordingly,

relator’s petition for writ of mandamus is dismissed for lack of jurisdiction.

                                               PER CURIAM

Do not publish


           1
          This proceeding arises out of Cause No. 2004-CR-1286, styled The State of Texas v. Juan Raul Escamilla,
formerly pending in the 379th Judicial Court, Bexar County, Texas.